Case 5:21-cr-50014-TLB Document 31-5              Filed 07/26/21 Page 1 of 4 PageID #: 305




                                          July 21, 2021

BY EMAIL
Carly Marshall
Assistant United States Attorney
carly.marshall@usdoj.gov

Dustin Roberts
Assistant United States Attorney
dustin.roberts@usdoj.gov

William Clayman
Trial Attorney
william.clayman@usdoj.gov

cc: Travis Story, Esq. and Gregory Payne, Esq.

       RE:    United States v. Joshua Duggar (5:21-CR-50014-TLB)
              (Response to Discovery Correspondence)

Dear Ms. Marshall, Mr. Roberts, and Mr. Clayman:

       I am writing regarding my client, Joshua Duggar.

      On July 9, 2021, we requested specific items of discovery pursuant to Federal Rule of
Criminal Procedure 16, Brady, Giglio, Kyles v. Whitley, and all other relevant legal authority.

       On July 16, 2021, the Government responded by email and subsequently provided some
additional discovery. However, the Government did not respond to the following specific
discovery requests or provide responsive discovery:

       1. Discovery Related to the Undated Screen Shot Labeled “Joshua Duggar Discovery
          Provided 6-2-2021 001”

       In our July 9, 2021 discovery letter, we requested:

              (a) the information under the “Summary” tab reflected on the screen shot;

              (b) the information under the “Investigative Activity” tab reflected on the screen
              shot;

              (c) disclosure of the information reflected on the screen shot in native format (i.e.,
              not simply a screen shot); and




7700 Bonhomme Avenue                                                              p. 314.390.0234
Suite 750                                                                          f. 314.485.2264
St. Louis, MO 63105                                                            margulisgelfand.com
Case
Page 5:21-cr-50014-TLB
     2                 Document 31-5              Filed 07/26/21 Page 2 of 4 PageID #: 306




               (d) disclosure of the date the screen shot was captured and identification of the
               individual(s) who captured the screen shot.

       With respect to these requests, we received no responsive discovery and no response from
the Government.

       We also requested:

               (e) law enforcement reports from the Little Rock, Arkansas law enforcement entity
               in connection with this investigation.

       With respect to this request, we received no responsive discovery and no response from
the Government.

       Finally, we requested:

               (f) law enforcement reports from the two other law enforcement agencies which
               allegedly downloaded the same file on May 14, 2019 per the Government’s email
               disclosure expressly disclosing that fact. See Government Email Dated June 2, 2021
               (“Also, we will be uploading a one page document via USAfx that is a screenshot
               of [sic] the reflecting that 2 other Arkansas law enforcement agencies likewise
               downloaded the same file as Detective Kalmer from Duggar’s IP address on May
               14, 2019”).

        With respect to this request, the Government responded that this discovery “is extraneous
to the present investigation/case and, therefore, is not covered by the rules of discovery” and the
Government asked us to “explain…why discovery of this information is covered by the rules of
evidence.”

       Our Response:

       As an initial matter, the rules of discovery—including Federal Rule of Criminal Procedure
16, Brady, Giglio, Kyles v. Whitley, and all other relevant legal authority—govern whether this
needs to be disclosed—not “the rules of evidence.” Thus, we respectfully decline to
“explain…why discovery of this information is covered by the rules of evidence,” nor does the
law require us to do so.

        Toward that end, the Government’s response is perplexing because the Government
disclosed the screenshot—which superficially depicts precisely what we are seeking—“[p]ursuant
to Rule 16 or the Federal Rules of Criminal Procedure.” See Government Discovery Letter Dated
June 2, 2021. Thus, the Government has already correctly acknowledged that this evidence is
discoverable pursuant to Fed. R. Crim. P. 16. If a screenshot of evidence is discoverable pursuant
to Rule 16, the evidence pictured is necessarily discoverable pursuant to Rule 16.

       Furthermore, we explained in our July 9, 2021 discovery letter that HSI Special Agent
Faulkner testified, under oath:
Case
Page 5:21-cr-50014-TLB
     3                 Document 31-5               Filed 07/26/21 Page 3 of 4 PageID #: 307




       Detective Amber Kalmer of the Little Rock Arkansas Police Department was
       conducting an online investigation from the BitTorrent peer-to-peer file sharing
       program, at which time she identified a computer that was located in the Northwest
       Arkansas area that was participating in the sharing of known images and videos
       containing child pornography.

(See Detention Hearing Transcript at 13). Agent Faulkner then testified that, subsequently, “the
file or the case files and images were sent to the Homeland Security Investigations ICAC Task
Force for further investigation,” that he “received those files,” and that he then proceeded to
investigate the matter. (See id. at 16). On cross-examination, Agent Faulkner testified, “I was given
the initial files by Detective Kalmer, I want to say in possibly June of 2019.” (Id. at 60). Agent
Faulkner did not mention, let alone testify about, any law enforcement actions by any other
Arkansas law enforcement entities. Thus, while the documents we are requesting are discoverable
generally, as they were apparently the basis for obtaing the search warrant by citing to the work of
an “affiliate agency,” they are unquestionably discoverable in light of the testimony at the
detention hearing in this case. The Government did not address, let alone respond to, these
additional bases for this evidence being discoverable.

        Moreover, all we are seeking is the actual discovery underlying what the Government has
already disclosed. In other words, the Government disclosed an undated screenshot without
identifying what it is a screenshot of, without providing the information under the “Summary” or
“Investigative Activity” tabs visible on the screenshot, without identifying who Brandon King
and/or David Warren are and/or what their involvement was with this investigation, and without
disclosing the actual discovery in its native format. To the extent other law enforcement agencies
had any involvement with respect to using Torrential Downpour or any other software in
connection with this precise case and/or any involvement whatsoever with respect to investigating
this case, that is unambiguously discoverable as it is material to the defense and falls well within
the Government’s obligations under Kyles v. Whitley.

         To be clear, the Government has already disclosed this discovery—in part and in a format
rendering it impossible to use by the defense—after correctly acknowledging, in writing, that it is
discoverable “[p]ursuant to Rule 16 of the Federal Rules of Criminal Procedure.” Unless the
Government is now taking the opposite position, please disclose what we requested without any
further delay and without requiring us to unnecessarily seek judicial intervention.

       2. Forensic Images of External Storage Drives

        On May 6, 2021, and again on July 9, 2021, we requested copies of forensic images of the
devices other than the desktop computer. Per the Government’s response, we would appreciate it
if you would have the drives dropped off at Mr. Story’s law firm as soon as they are available.

       3. Discovery Related to Torrential Downpour

       We requested all log files and other specifically-identified files related to torrential
downpour. Per the Government’s email, the Government provided the previously-undisclosed files
this week related to Detective Kalmer’s downloads. However, the Government has not disclosed
Case
Page 5:21-cr-50014-TLB
     4                 Document 31-5                Filed 07/26/21 Page 4 of 4 PageID #: 308




any torrential downpour files related to the alleged downloads conducted by two other law
enforcement agencies—to date unidentified by the Government—of the same file(s) on the same
date(s) at issue.

       Please provide that requested discovery.

                                              ---

        Please understand that our objective in sending this subsequent correspondence is to
obviate any need for unnecessary litigation. Thus, we would appreciate the Government’s prompt
attention to these matters and a response concerning each of these outstanding discovery items.

       As always, please do not hesitate to contact us with any questions or concerns by phone
and/or email.


                                    Respectfully,

                                    Margulis Gelfand, LLC

                                    /s/ Justin K. Gelfand
                                    Justin K. Gelfand
                                    7700 Bonhomme Ave., Ste. 750
                                    St. Louis, MO 63105
                                    (314) 390-0234
                                    justin@margulisgelfand.com
                                    Counsel for Duggar
